Citation Nr: 9931556	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a skull fracture with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

By an October 1998 rating decision, the RO denied the 
veteran's claim seeking entitlement to service for 
degenerative disc disease of the cervical spine on a direct 
basis.  The information of record does not reflect that the 
veteran filed a notice of disagreement with respect to this 
adverse decision.  Therefore, this issue is not in an 
appellate status before the Board.  See In re Fee Agreement 
of Cox, 10 Vet. App. 361, 374 (1997) (Absent a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board has no authority to proceed to a decision).

In an Informal Hearing Presentation, dated October 1999, the 
veteran's representative raised the issues of entitlement to 
service connection for (1) an acquired psychiatric disorder, 
to include a depressive episode and panic disorder; (2) 
ataxia; and (3) degenerative arthritis of the cervical spine, 
each claimed as a residual of the skull fracture.  As these 
claims for secondary service connection have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.  See Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.

2. The veteran's headaches are not currently productive of 
characteristic prostrating attacks averaging once a month 
over the last several months.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for residuals of a skull fracture with headaches 
rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 
8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Drosky v. Brown, 10 Vet. App. 251, 245 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 631- 
32 (1992)).  The Board is also satisfied that all relevant 
facts pertinent to this claim have been properly developed.  
No further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), the Board 
has reviewed the veteran's medical records and all other 
evidence of record pertaining to his service-connected 
bilateral hearing loss and has found nothing in the record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  See also, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Therefore, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When after careful consideration 
of all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 
(1999).

Entitlement to service connection for residuals of a skull 
fracture with headaches was granted by an August 1967 rating 
decision and a 10 percent evaluation was assigned.  In a 
November 1971 rating action, the disability evaluation was 
reduced to a noncompensable evaluation.  By a June 1996 
rating decision, the RO granted an increased evaluation for 
the service-connected residuals of a skull fracture with 
headaches, and assigned a 10 percent evaluation under DC 
8100.  38 C.F.R. § 4.124a.

Under DC 8100, a 50 percent disability rating is warranted 
for migraines with very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.  A 30 percent disability rating is warranted 
for migraines with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  The current 10 percent is warranted for migraines 
with characteristic prostrating attacks averaging one in 2 
months over the last several months.  

VA medical records, dated between February 1994 and April 
1996, were received.  These records contain a February 1996 
entry, which reflects increased sinus headaches and some 
blood when he blows his nose.  A March 1996 entry reflects 
that he had symptoms of sinusitis and was given 3 weeks of 
Bactrim and symptoms resolved.  These records reflect that 
the veteran is seen in the allergy clinic.  A May 1996 entry 
reflects that the antibiotics have cleared [. . .] headaches.  
The plan was to continue with allergy shots.  Entries dated 
in June 1996 reflect treatment for sinusitis/bronchitis and 
that the veteran was on intravenous antibiotics.  

In April 1996, the veteran was afforded VA general and 
neurological examinations.  The general medical VA 
examination report indicated multiple diagnoses to include 
chronic head pain.  The neurological report referred by 
history to an in-service head injury.  The veteran related 
that he had suffered a compound depressed skull fracture.  A 
history of headaches in the left mid-cervical and left 
occipital/mid-vertex area, with throbbing on a daily basis 
and a duration of approximately one hour, was also reported.  
The veteran related that the headaches had decreased in 
intensity when last evaluated for compensation purposes in 
1971, but that in the last 4-5 years they have escalated in 
both intensity and frequency.  The veteran indicated that he 
medicates the headaches with regular Tylenol three or four 
tablets every 6-8 hours, and related that he occasionally 
must lie down and rest.  The veteran reported that when he 
last worked in 1972, he would have to miss work approximately 
once a month or more due to the headaches.  

In a VA Form 9, dated April 1997, the veteran maintained that 
he had told the neurologist during the VA examination (April 
1996) that his headaches caused him to lie down several times 
a month and sometimes several times in a week, and that for 
the last 4-5 years, the headaches have been getting worse.

In December 1998, the veteran was afforded a Fee Basis 
compensation and pension examination for the purpose of 
evaluating his service-connected residuals of a skull 
fracture.  A past medical history of an in-service compound 
fracture of the occiput, requiring removal of .75cm of the 
skull bone, was noted.  On a review of the neurologic system, 
the veteran denied headaches, tingling or numbness.  The 
cranial nerves II through XII were normal.  The diagnosis was 
of residuals of a skull fracture with degenerative arthritis 
of the cervical spine and ataxia.  According to the examiner, 
the veteran subjectively complained of moderate to severe 
headache and neck pain; but, objectively, the examiner 
entered no finding relative to a headache disorder.

The Board observes that the veteran contends that his 
headaches have increased in severity.  In this regard, the 
Board notes the evidence of record indicates that the veteran 
has allergies, and that he has been treated on occasion for 
sinusitis as well as sinus headaches.  The record further 
reflects that during a VA neurological examination in April 
1996, the veteran reported that he had a history of daily 
headaches of an hour duration, which occasionally caused him 
to lie down and rest, and which had increased in frequency 
and intensity over the last 4-5 years.  Although the veteran 
continued to assert, in an April 1997 correspondence, that he 
informed the VA neurologist that his headaches caused him to 
lie down several times a month and sometimes several times a 
week, it is also evident that the medical data of record 
provide no evidence that the veteran currently suffers from 
prostrating headache attacks occurring once a month over the 
last several months.  Instead, the December 1998 Fee Basis 
report reflects that the veteran offered no complaint at any 
time during the course of this evaluation, which described 
his headache symptoms as prostrating, notwithstanding his 
subjective complaints of moderate to severe headaches.  In 
fact, the Board must emphasize that the veteran, himself, 
specifically denied any headaches on review of the neurologic 
system in December 1998; and the results of that examination 
concluded with no objective finding relative to a headache 
disorder.  Given these findings, and the fact that these 
medical data do not reflect that the veteran currently has 
prostrating attacks, which have occurred once a month over 
the last several months, the Board finds it reasonable to 
conclude that the symptomatology associated with the 
veteran's service-connected residual headaches more nearly 
approximates that of a 10 percent rating under DC 8100.  
Accordingly, an increased evaluation for residuals of a skull 
fracture with headaches is not warranted.

Pursuant to 38 C.F.R. § 3.321(b)(1) (1999), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to a service-
connected disability] such as to render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside of the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The record reflects that the veteran was last employed in 
1972.  Briefly, the evidence of record reflects ongoing 
evaluations at the VA for chronic pancreatitis, cerebellar 
atrophy, psychomotor retardation, major depression, and 
diabetes mellitus, among other things.  As such, the Board 
cannot conclude that interference with the veteran's 
employment has been due exclusively to the service-connected 
residuals of a skull fracture with headaches.  The record 
does not reflect interference with the veteran's employment 
status to a degree greater than that contemplated by the 
regular schedular standards (which are based on the average 
impairment of employment, due to loss of working time from 
exacerbations or illness proportionate with the severity of 
the several grades of disability).  38 C.F.R. §§ 4.1, 4.10.  
Nor does it reflect frequent periods of hospitalization 
because of the service-connected residuals of a skull 
fracture with headaches.  Therefore, the record does not 
present such an exceptional case where the currently assigned 
disability evaluation for the residuals of a skull fracture 
with headaches is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. at 363 (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  In the absence of factors establishing an 
exceptional or unusual disability picture, the Board 
determines that the criteria for submission for assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased evaluation in excess of 10 percent for residuals 
of a skull fracture with headaches is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

